Case: 21-10679     Document: 00516259962         Page: 1     Date Filed: 03/30/2022




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                       March 30, 2022
                                  No. 21-10679
                                                                       Lyle W. Cayce
                                Summary Calendar
                                                                            Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Deven Oran Bomar,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 5:20-CR-115-1


   Before Wiener, Dennis, and Haynes, Circuit Judges.
   Per Curiam:*
          Defendant-Appellant Deven Oran Bomar pleaded guilty to possession
   of a firearm after a felony conviction. The district court calculated his base
   offense level pursuant to U.S.S.G. § 2K2.1(a)(4)(A) based on his prior
   conviction of assault under Texas Penal Code § 22.01(b)(2)(B). The court


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-10679      Document: 00516259962           Page: 2    Date Filed: 03/30/2022




                                     No. 21-10679


   employed an upward variance to sentence Bomar to 84 months of
   imprisonment followed by three years of supervised release. For the first time
   on appeal, he contends that the district court erred by characterizing his prior
   assault conviction as a crime of violence and enhancing his base offense level
   pursuant to § 2K2.1(a)(4)(A) in light of Borden v. United States, 141 S. Ct.
   1817 (2021).
          We review for plain error because Bomar did not preserve this
   argument. See Puckett v. United States, 556 U.S. 129, 135 (2009). The
   Government concedes that Bomar has established the first two prongs of
   plain error review. See United States v. Greer, 20 F.4th 1071, 1075 (5th Cir.
   2021). But he fails to show that the error affected his substantial rights
   because the district court explained why it imposed the sentence and stated
   that it would have imposed the same sentence regardless of any errors in
   calculating the guidelines range. See Puckett, 556 U.S. at 135; Molina-Martinez
   v. United States, 578 U.S. 189, 200-01 (2016); see also United States v. Sanchez-
   Hernandez, 931 F.3d 408, 411-12 (5th Cir. 2019).
          Bomar also challenges his conviction on the ground that 18 U.S.C.
   § 922(g)(1) is unconstitutional, both on its face and as applied to him, because
   the statute exceeds the scope of Congress’s authority under the Commerce
   Clause. He also contends that the factual basis was insufficient to support his
   conviction because it did not include, as the mens rea element for the offense,
   that he knew that his possession of the firearm was in or affecting interstate
   commerce. However, Bomar acknowledges that these challenges are
   foreclosed. See Rehaif v. United States, 139 S. Ct. 2191, 2194-96 (2019); United
   States v. Alcantar, 733 F.3d 143, 145-46 (5th Cir. 2013).
          AFFIRMED.




                                          2